Citation Nr: 0732618	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for bilateral shoulder 
tendonitis.  

4.  Entitlement to service connection for a bilateral knee 
disorder. 

5.  Entitlement to an increased (compensable) rating for a 
spontaneous pneumothorax. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In May 2007, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus addressed in the REMAND portion of 
the decision below require additional development and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence of record linking a 
current bilateral shoulder and knee disability to service.  

2.  Pulmonary function testing in August 2004 showed FEV-1 to 
114 percent of its predicted value and DLCO to 104 percent of 
its predicted value; the examiner stated that this testing 
revealed normal functioning. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral shoulder tendonitis, degenerative joint disease of 
the medial compartment of the right knee and chondromalacia 
patella of the left knee were incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007). 

2.  The criteria for a compensable rating for a spontaneous 
pneumothorax are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §,4.97 Diagnostic Code (DC) 6843 
(2007).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in May 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance would reasonably 
affect the resolution of the claims adjudicated in this 
decision, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection for Bilateral Shoulder and Knee 
Disorders

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The only service medical record referring to treatment for a 
shoulder or knee disability is an August 1977 service medical 
record which showed the veteran complaining about right 
anterior shoulder pain.  The service medical records also do 
not reflect a crushing injury resulting from a piece of radar 
equipment falling on the veteran's chest as the veteran 
reported at the May 2007 hearing.  The veteran was afforded a 
Medical Board for his recurrent pneumothorax and a general 
separation examination was not accomplished.  

At the hearing before the undersigned, the veteran testified 
that the reason for the lack of service medical records 
reflecting treatment for shoulder and knee disabilities is 
that, in essence, he did not seek treatment for these 
conditions as it would have reflected poorly on him 
professionally.  He testified that his knee problems 
developed "gradually" as a result of having to crawl on his 
knees, without kneepads, during service.  

At an August 2004 VA examination, prior to which the examiner 
indicated that he reviewed the claims file, the veteran 
stated he developed a bilateral shoulder disorder not due to 
a "singular incident" but "repetitive heavy lifting and 
straining with on active duty."  With respect to the knees, 
the veteran reported the same history contained in his 
testimony to the undersigned; namely, that his knee problems 
were related to repeated crawling and kneeling coincident 
with his duties while on active service.  Following the 
examination of the veteran, the diagnoses were chronic 
bilateral tendonitis of the shoulder structures, degenerative 
joint disease of the medial compartment of the right knee and 
chondromalacia patellae of The VA physician also concluded as 
follows: 

Although not verifiable, by service 
medical entries, it is the opinion of 
this examiner that the described 
stressors for the veteran's bilateral 
shoulders and bilateral knees while on 
active duty would at least as likely as 
not [have] contribute[d] to the veteran's 
current bilateral shoulder and bilateral 
knee conditions.  

Applying the pertinent legal criteria to the facts summarized 
above, given the positive evidence represented by the opinion 
following the August 2004 VA examination, and the absence of 
a competent medical opinion stating that the veteran's knee 
and shoulder disabilities are not related to service, the 
Board finds that there is an approximate balance of the 
negative and positive evidence with respect to the claims for 
service connection for bilateral knee and shoulder 
disabilities.  Unless the preponderance of the evidence is 
against a claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  As such, and after 
resolving all reasonable doubt in the veteran's favor and 
without finding error in the RO's action, the Board will 
exercise its discretion to conclude that service connection 
for bilateral shoulder tendonitis, degenerative joint disease 
of the medical compartment of the right knee and 
chondromalacia patella of the left knee may be granted.  
 
B.  Increased Rating for Pneumothorax 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Under 38 C.F.R. § 4.97, DC 6843, manifestations of a 
"[t]raumatic chest wall defect, pneumothorax, hernia, etc." 
warrant a compensable rating when Forced Expiratory Volume in 
one second (FEV-1) obtained as a result of pulmonary function 
testing is 71 to 80 percent of its predicted value; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is 71 to 80 percent of its predicated 
value or Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) is to 66 to 80 
percent of its predicted value.  A note following these 
provisions provide that the disability shall otherwise be 
rated under the criteria pertaining to the "primary 
disorder."  See 38 C.F.R. § 4.97, DC 6843 (2007).  Although 
not specifically indicated in the regulations for diseases of 
the respiratory system, the comments to the regulation 
located in the Federal Register, which show evidence of VA's 
regulatory intent, reflect that VA indicated that, for rating 
purposes, the results of pulmonary function tests after 
optimum therapy, rather than pre-bronchodilation, should be 
used.  61 Fed. Reg. 46,720, 46,723 (1996).

The service medical records reflect treatment for a 
spontaneous pneumothorax, and service connection for this 
condition was granted by a March 1983 rating decision.  A 100 
percent disabling was assigned effective from October 1982 
and a  noncompensable was assigned from January 1983.  The 
noncompensable rating has been continued until the present 
time.  

The most recent evidence is contained in reports from a July 
2004 VA examination and, most pertinent to the adjudication 
of the veteran's claim for increased compensation, reports 
from August 2004 pulmonary function testing.  The results 
from such testing, post bronchodilation, were in pertinent 
part FEV-1 to 114 percent of its predicted value and DLCO to 
104 percent of its predicted value.  The FEV1/FVC results 
were not recorded in terms of a percentage of its predicted 
value, but the examiner concluded following the pulmonary 
function testing that there was "normal functioning."  

The pulmonary function testing results from August 2004 set 
forth above do not warrant entitlement to increased 
compensation under the criteria for rating the veteran's 
pneumothorax codified at DC 6843 as listed above.  The Board 
is bound by these criteria.  38 C.F.R. § 7104(c) (2007).  
Review of the other potentially applicable laws and 
regulations does not reveal another diagnostic code under 
which increased compensation may be assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  

Moreover, the Board finds no evidence of an exceptional 
disability picture.  In this regard, while the VA physician 
who conducted the July 2004 VA examination found that 
residuals of a pneumothorax eliminated the veteran's ability 
to commercially fly and noted that chest pain was apparent 
when the veteran breathed deeply, the veteran's own testimony 
to the undersigned was that pneumothorax residuals do not 
involve painful breathing and have no effect on "day to day 
living."  The veteran has not required frequent 
hospitalizations due to his pneumothorax, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the noncompensable 
rating currently assigned.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  
 
 
ORDER

Service connection for bilateral shoulder tendonitis is 
granted. 

Service connection for degenerative joint disease of the 
medial compartment of the right knee is granted.  

Service connection for chondromalacia patella of the left 
knee is granted. 


REMAND

At the hearing before the undersigned, the veteran expressed 
dissatisfaction with the thoroughness of the August 2004 VA 
audiometric examination, to include not being asked by the 
examiner whether or not he had tinnitus and a failure to 
address the claimed impact of exposure to loud noise during 
service.  As such, and in order to fulfill the duty to assist 
the veteran, the RO will be requested to schedule the veteran 
for another VA audiometric examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any hearing loss and 
tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's entire 
claims file must be made available and 
reviewed by an appropriate VA examiner, 
and a nexus opinion must be offered 
regarding the etiology of the veteran's 
hearing loss and tinnitus.  All testing, 
to include an audiogram, must be 
performed.  Specifically, the results of 
the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone 
threshold average, and must also state 
the results of the word recognition test, 
in percentages, using the Maryland CNC 
test.  

The examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  
Prior to rendering the opinion, the 
examiner is directed to the veteran's 
contentions and hearing testimony with 
respect to exposure to loud noise during 
service.  It is requested that the 
examiner record a detailed history of in-
service and post-service noise exposure.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether tinnitus or any 
current hearing loss is related to the 
veteran's period of military service, or 
to any incident therein, to include as 
due to noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of any in-service noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the claims for 
service connection for hearing loss and 
tinnitus, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If either issue 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


